Detailed Action
This action is in response to the amendment filed on May 10, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
1.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84 (a) (2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

The patent or application file contains at least one drawing executed in color. Applicant is reminded that Gray colorations do not qualify as black and white. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee. Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b) (2).
                                    Response to Arguments
2.	Applicant’s arguments with respect to the rejection of claims 1-20 have been considered, but are not persuasive.  After further search and review of the references, the Office respectfully disagrees and maintains the rejection. Applicant argues that: A. Wolge and Ramos does not teach or suggest a B. The motivation to combine Wolge with Ramos is not supported.”
	According to applicant’s specification, [0023] “the query can comprise a selection query language. The selection query language can comprise a query language that operates on selection states of data, rather than on the actual data. In an aspect, one or more handles can be generated in real-time or as part of data extraction. A handle can represent a selection state of all rows of all tables in the underlying data based on an attribute. FIG. 2A illustrates example tables and associations between the tables. FIG, 2B illustrates handles H1, H2, H3, and H4. Handle H1 represents selection states of all rows of Tables 1-5 based on a selection of “Kalle”. Handle H2 represents selection states of all rows of Tables 1-5 based on a selection of “Pekka”. Handle H3 represents selection states of all rows of Tables 1-5 based on a selection of “Sweden”. Handle H4 represents selection states of all rows of Tables 1-5 based on a selection of “Scap”. In the handles, each row can represent a table and each column can represent a row. For example, in the handle H1, the row associated with Table 1 contains a “1” in column 1, a “0” m columns 2-4, and an “x” in columns 5-7. As a result, handle H1 indicates that “Kalle” is associated with row 1 in Table 1, “Kalle” is not associated with rows 2-4 in Table |, and Table I does not contain rows 5-7. Note that an indication of “1, “O", and “x” is exemplary, and other values and/or symbols can be used. ft should be understood that an indication of “1” does not midicate that the value represented by the handle is present in that row, but rather that the value is associated with that row.”
	In [0133], Wolge teaches “value” for “selection state” and the use of a default state to drive a subset of data in which to calculate charts and aggregations by taking the definition state in terms of values. In addition Ramos teaches a Paging SQL Server 2012, wherein retrieval is based on value handles. Page operations are executed within a SELECT statement. A SELECT statement, and including 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine he cited references: Wolge with Ramos in order to allow for optimizing the data returned by a query, removing unnecessary fields from a SELECT statement, and including conditions so that the user can retrieve only the data that is really needed. In addition, this makes the query more efficient by reducing CPU process, I/0 disk and memory, consumed by the SQL Server. 

	Regarding independent claims 9 and 17, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
Regarding dependent claims 2-8, 10-16 and 18-20, Applicant has not overcome the rejections and they are similarly rejected.

	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolge et al. (US 2013/0159901 A1) in view of Ramos: Paging a Query with SQL Server, 31, March 2014 (2014-03-31-2014).

Regarding claim 1, Wolge discloses “A method comprising: receiving a plurality of data tables, determining, based on a selection at a user interface of at least one graphical object associated with a first value, a selection state for each row of a plurality of rows of each data table of the plurality of data tables:,” (See Fig. 1)

But Wolge does not explicitly discloses “generating the first value, a first handle comprising an indication of the selection state, wherein the selection state for each row is selected based on an association of the row with the first value, and wherein a row of each table indicates with the first value., or lack of an association with the first value; and performing one or more operations on the first handle.” 

However, Ramos teaches generating the first value, a first handle comprising an indication of the selection state, wherein the selection state for each row is selected based on an association of the row with the first value, and wherein a row of each table indicates with the first value., or lack of an association with the first value; and performing one or more operations on the first handle.” 
(Wolge teaches “value” for “selection state” and the use of a default state to drive a subset of data in which to calculate charts and aggregations by taking the definition state in terms of values. In addition, Ramos teaches in the introduction and Pg. 2 Section Paging SQL Server 2012, wherein a retrieval is based on value handles. Removing unnecessary fields from a SELECT statement, and including conditions in your WHERE clause so that the user can retrieve only the data that really needed. These are factors that require a query to retrieve only the data that will be displayed in the User Interface screen-Page operations are executed within a SELECT statement. A SELECT statement, and including conditions in your WHERE clause so that the user can retrieve only the data that is really needed. Factors that require a query to retrieve only the data that will be displayed in the User Interface screen, excluding the extra that maybe used in another page, displaying of a "Grid View" or "Report.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Wolge (Alternative states in associative information mining and analysis) with Ramos (Paging a Query with SQL Server) in order to allow for optimizing the data returned by a query, removing unnecessary fields from a SELECT statement, and including conditions so that the user can retrieve only the data that really needed. See Ramos, Introduction. 

One having ordinary skill would also be motivated to combine Wolge and Ramos, in view of the suggestions provided by Ramos in the introduction, which suggests that it is very important in for small companies, with limited hardware or software, as well as the places where internet access is limited and slow in order to reduce network traffic data.. This makes the query more efficient by reducing CPU process, I/0 disk and memory, consumed by the SQL Server. 

Regarding claim 2, Wolge in view of Ramos discloses “The method of claim 1, wherein the first handle comprises a column and a row of each data table, and wherein the at least one graphical object comprises a chart, a table or a graph.” (See Fig.1 and Fig. 7, wherein the chart result may be visualized to a user in pivot tables or graphically in 2D and 3D charts.)

Regarding claim 3, Wolge in view of Ramos discloses “The method of claim 2, wherein an intersection of a column and a row in the first handle comprises an indication of association or a lack of an association with the first value.” (See [0148]) (The methods and systems provide a method of logically combining data in different state spaces by the use of logical operators known from Boolean algebra: [0149] +=UNION (A+B contains all elements of both A and B) [0150] *=INTERSECT (A*B contains all elements of A that also belong to B) [0151] -=DIFF (A-B contains all elements of A that do not belong to B) [0152] /=XOR (A/B contains all elements that are only found in one of A and B).

Regarding claim 4, Wolge in view of Ramos discloses “The method of claim 1, wherein performing one or more operations on the first handle comprises performing the one or more of SET HANDLE H, SELECT, WHERE, COMPLEMENT, UNION, INTERSECT, STATE(n), UPDATE, AGGR, SORT, SESSION, PAGE, IN, ON, WITH, or FROM.” (See Fig. 4, [0056], [0133]) (Combining multiple sets through the use of mathematical operators such as Union, Intersection and Exception. The appropriate data record is rapidly found, and the result of the evaluation is aggregated in the aggregation field.)
Regarding claim 5, Wolge in view of Ramos discloses “The method of claim 1, wherein performing the one or more operations on the first handle comprises performing a PAGE operation to retrieve one or more data values from the plurality of data tables based on the first handle.” (See Durval Introduction and Pg. 2 Section Paging SQL Server 2012, wherein retrieval is based on value handles. Page operations are executed within a SELECT statement.)

Regarding claim 6, Wolge in view of Ramos discloses “The method of claim 1, further comprising generating a second handle for a second value, wherein the second handle comprises an indication of whether each row of each data table is associated or not associated with the second value.” (See Fig. 1-2, [003]) (Rendering a second user interface element associated with a second state space representing a second selection state.)

Regarding claim 7, Wolge in view of Ramos discloses “The method of claim 6, wherein performing the one or more operations on the first handle comprises performing the one or more operations on the first handle and the second handle.” (See [0048]) (A connection between two data tables means that these data tables have one variable in common. Different algorithms for performing such an analysis are known in the art. After the analysis all data tables are virtually connected. In FIG. 1, such virtual connections are illustrated by double-ended arrows (a). The virtually connected data tables should form at least one so-called snowflake structure, e.g., a branching data structure in which there is one and only one connecting path between any two data tables in the database. Thus, a snowflake structure does not contain any loops. If loops do occur among the virtually connected data tables, e.g. if two tables have more than one variable in common, a snowflake structure can in some cases still be formed by means of special algorithms.)

Regarding claim 8, Wolge in view of Ramos discloses “The method of claim 1, wherein performing the one or more operations on the first handle comprises performing a set analysis based on the first handle and the selection.” (See Fig. 1-5)

As per claim 9, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected. 
As per claim 10, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected. 

Regarding claim 11, Wolge in view of Ramos discloses “The method of claim 10, wherein an intersection of a column and a row in the first handle comprises an indication of association or a lack of an association with the first hypercube.” (See [0076], [0148]) (When the intermediate data structure has been built, a final data structure, e.g., a multidimensional cube, is created by evaluating the mathematical functions based on the evaluated results of the mathematical expressions contained in the intermediate data structure.)

As per claim 12, this claim is rejected based on rationale given above for rejected claim 4	and is similarly rejected.

As per claim 13, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.

Regarding claim 14, Wolge in view of Ramos discloses “The method of claim 9, further comprising generating a second handle for a second hypercube, wherein the second handle represents results of a mathematical function applied to at least the portion of the at least one data table of the plurality of data tables.” (See Fig. 5-6, Fig. 8 and [0066]) (When the intermediate data structure has been built, a final data structure, e.g., a multidimensional cube, as shown in non-binary notation in Table 17 of FIG. 5, is created by evaluating the mathematical function ("SUM (x*y)") based on the results of the mathematical expression ("x*y") contained in the intermediate data structure (step 111). In doing so, the results in the aggregation fields for each unique combination of values of the classification variables are combined. In Fig. 8, the result of this evaluation creates a Chart result which is a multidimensional cube which can be visualized in one or more of the graphical objects.) 
As per claim 15, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.

As per claim 16, this claim is rejected based on rationale given above for rejected claim 8 and is similarly rejected.

As per claim 17, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected. 

Regarding claim 18, Wolge in view of Ramos discloses “The method of claim 17, wherein the first handle comprises a column and a row for each row of each data table of the plurality of data tables and wherein the at least one graphical object comprises a chart, a table, or a graph.” (See Fig.1 and Fig. 7, wherein the chart result may be visualized to a user in pivot tables or graphically in 2D and 3D charts.)

Regarding claim 19, Wolge in view of Ramos discloses “The method of claim 17, wherein performing the one or more operations on the first handle comprises performing a set analysis based on the first handle and the selection.” (See [0044]-[0045]) (Each data table contains data values of a number of data variables. For example, in Table 1 each data record contains data values of the data variables "Product", "Price" and "Part". If there is no specific value in a field of the data record, this field is considered to hold a NULL-value. Similarly, in Table 2 each data record contains values of the variables "Date", "Client", "Product" and "Number".  In a first step (step 101), the program reads all data records in the database, for instance using a SELECT statement which selects the tables of the database, e.g., Tables 1-5 in this case.)

Regarding claim 20, Wolge in view of Ramos discloses “The method of claim 17, wherein performing the one or more operations on the second handle comprises performing a set analysis based on the second handle and the selection.” (See Fig. 1-5)



                                          


				









				

				Conclusion

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581313)446-6581.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154